Citation Nr: 1428532	
Decision Date: 06/24/14    Archive Date: 07/03/14

DOCKET NO.  08-36 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for a low back strain.

2.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the left foot.

3.  Entitlement to an evaluation in excess of 10 percent for osteoarthritis of the right foot.

4.  Entitlement to an evaluation in excess of 10 percent for scar, dorsal aspect of the left big toe, status post surgery for left foot hallux limitus.

5.  Entitlement to a compensable evaluation for fracture, left little finger.

6.  Entitlement to extensions of temporary total evaluations for convalescence from September 1, 2006, through January 28, 2007, following left foot surgery on May 9, 2006, and from April 1, 2007, through October 18, 2007, following revision surgery for the left foot on January 28, 2007.

7.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from April 1982 to July 1982 and from November 1988 to November 1990.

This matter comes before the Board of Veterans' Appeals (Board) from April 2007, November 2007, and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  In a June 2006 rating decision, the RO granted a temporary 100 percent evaluation due to convalescence for left foot surgery, effective May 9, 2006, and assigned a 10 percent evaluation from September 1, 2006.  In the April 2007 decision, the RO granted a temporary 100 percent evaluation due to convalescence for left foot surgery, effective January 28, 2007, and assigned a 10 percent evaluation from April 1, 2007.  In the November 2007 rating decision, the RO continued a 40 percent rating for a low back strain, continued a 10 percent rating for osteoarthritis of the left foot, continued a 10 percent rating for osteoarthritis of the right foot and continued a noncompensable evaluation for fracture, left finger.  In a March 2008 rating decision, the RO granted a temporary 100 percent evaluation due to convalescence for left foot surgery, effective October 18, 2007, and assigned a 10 percent evaluation from February 1, 2008.  In an August 2009 rating decision, the RO granted a separate 10 percent rating for painful scar, dorsal aspect of the left great toe.  In the July 2010 rating decision, the RO continued a 40 percent rating for a low back strain, continued a 10 percent rating for osteoarthritis of the left foot, continued a 10 percent rating for osteoarthritis of the right foot, continued a noncompensable evaluation for fracture, left finger and denied entitlement to a TDIU.

In September 2011, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issues of entitlement to increased evaluations for low back strain, osteoarthritis of the left foot and right foot, and painful scar, dorsal aspect of the left great toe, fracture, left little finger, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Based on surgical treatment for service-connected left foot surgeries, the Veteran sustained severe post-operative residuals for the periods from September 1, 2006, until January 28, 2007; and from April 1, 2007, until October 18, 2007.  






	(CONTINUED ON NEXT PAGE)
CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for extensions of temporary total disability rating for convalescence based on surgical treatment for service-connected left foot surgeries, from September 1, 2006, until January 28, 2007; and from April 1, 2007, until October 18, 2007, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3, 4.30 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA, codified, in part, at 38 U.S.C.A. § 5103, was signed into law on November 9, 2000.  Implementing regulations were created, codified at 38 C.F.R. § 3.159 (2013).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2013).

The United States Court of Appeals for Veterans Claims (Court) held in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that to the extent possible the VCAA notice, as required by 38 U.S.C.A. § 5103(a)  (West 2002), must be provided to a claimant before an initial unfavorable decision on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was provided notice of the VCAA in May 2006; the VCAA letter indicated the types of information and evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain lay evidence and both private and VA medical treatment records. 

All relevant evidence necessary for an equitable resolution of the issues on appeal has been identified and obtained, to the extent possible.  The evidence of record includes, VA outpatient treatment reports, records associated with his disability claim with Social Security Administration, and statements and testimony from the Veteran and his representative.  Examination has been conducted of the disability at issue.  The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain.  There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained.  The Veteran and his representative have been accorded ample opportunity to present evidence and argument in support of his appeal.  All pertinent due process requirements have been met.  See 38 C.F.R. § 3.103 (2013).

II.  Analysis

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery, (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited); or (3) immobilization by cast, without surgery, of one or more major joints.  Extensions of 1, 2 or 3 months beyond the initial 3 months may be made under (1), (2) or (3) above.  Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made under (2) or (3) above upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30 (2013).

The Veteran seeks extensions of temporary total (100 percent) evaluations based on periods of post-surgical convalescence (1) beyond September 1, 2006, through January 28, 2007, and (2) beyond April 1, 2007, through October 18, 2007 surgery, arguing in essence that he meets the criteria of surgeries with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one or more major joints, application of a body cast, the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight bearing prohibited).  The Veteran testified that he is entitled to a temporary total disability rating from the time of surgery in May 2006, through additional hardware removal surgery in January 2007, and beyond that January 2007 surgical revision until February 2008.  He argues that all of the multiple surgeries were related to his left foot/toe area, and that the condition did not heal during that time period.  He feels that he meets the criteria because he needed multiple surgeries; remained on crutches and non-weight bearing, and he could not use his foot from May 2006 until after January 2008.

The pertinent record evidence reveals that the Veteran underwent three left foot surgeries, one in May 2006, hardware removal in January 2007, and another revision in October 2007.  The first surgery was performed on May 9, 2006, due to failed left first metatarsophalangeal fusion.  His VA podiatric surgeon wrote in May 2006 that the Veteran would be non-weight bearing for 6 to 8 weeks minimum, or until bony fusion was established.  Thereafter, he would need 2 to 3 months physical therapy.  

The Veteran was seen for complaints of chronic pain of the feet in January 2007.  A February 2007 treatment notes that he had subsequent hardware removal of the left foot in January 2007 and also noted he recently had cardiac surgery.  He was instructed to resume regular activity in a March 2007 treatment note.  An April 2007 radiology report; however, reflected post-operative changes of the proximal phalanx of the left great toe, suggestive of a new process, and an underlying infection could not be excluded.  In October 2007, he underwent open reduction internal fixation of the left great toe due to nonunion.  

A temporary total evaluation was assigned in a June 2006 rating decision from May 9, 2006, through September 1, 2006.  Another temporary total evaluation was assigned from January 28, 2007, through April 1, 2007, based on the hardware removal surgery, in an April 2007 rating decision.  Another temporary total evaluation was assigned in a March 2008 rating decision from October 18, 2007, through February 1, 2008, based on the October 2007 surgery.  

The Veteran has argued that his left foot was incapacitated for the time period from the May 9, 2006, surgery through early 2008.  The record reflects he was in fact receiving temporary total rating benefits for convalescence from May 9, 2006, through September 1, 2006, from January 28, 2007, through April 1, 2007, and again from October 18, 2007, through February 1, 2008.  Accordingly, the periods for which he is seeking extensions of temporary total rating benefits are from September 1, 2006, through January 28, 2007, and from April 1, 2007, through October 18, 2007.  It was noted that the purpose of the October 18, 2007, surgery was nonunion of the left great toe.  The purpose of the January 2007 surgery was hardware removal in the left great toe area and in May 2006, surgery was for failed left first metatarsophalangeal fusion.  

After a review of the record evidence, including the Veteran's testimony, the Board finds that the Veteran's temporary total disability rating for convalescence based on his first surgery should be extended for two periods, from September 1, 2006, through January 28, 2007, and from April 1, 2007, through October 18, 2007. 

Considering the Veteran's first surgery in May 2006, the evidence, including his testimony, it is uncontroverted that his surgery did not actually succeed and required hardware removal and revision.  However, in March 2007, he was told to resume activities.  Nonetheless, he testified that he endured ongoing pain and debilitation until early 2008.  He was in essence, according to his testimony, unable to perform daily activities and was non-weight bearing.  The medical records suggest that the Veteran's May 2006 foot surgery had severe residuals of incompletely healed surgical wounds, therapeutic immobilization of one or more major joints and regular weight bearing was prohibited.  This continued through the hardware removal in January 2007 and until the October 2007 surgery and beyond, through early 2008.  On balance, and particularly owing to the intercurrent radiology findings related to infectious process and the actual hardware removal in January 2007 followed by revision in October 2007, the evidence supports a finding that the Veteran had been restricted in his activities and was still in a state of convalescence at all times relevant to this appeal, specifically from September 2006 through January 2007, and from April 2007 until the surgery in October 2007, due to treatment for his great toe disability.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to extension of his temporary total disability rating under 38 C.F.R. § 4.30 from April 1, 2007, until October 18, 2007, but no longer, following the May 2006 surgery.

The Board emphasizes that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  The Veteran complained of pain and limitations during the course of his treatment from April 1, 2007, through October 18, 2007.  The Veteran's lay statements made when medical treatment was being rendered may be afforded significant probative value.  These records were generated with a view toward ascertaining the Veteran's then-state of physical fitness, are akin to statements of diagnosis and treatment, and are of increase probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  

In summary, the evidence of record establishes that the treatment of the Veteran's service-connected left foot disability included revisional left first metatarsal fusion with plate and screws surgery performed on May 9, 2006, necessitating an awarded period of convalescence from May 9, 2006 to September 1, 2006; his convalescence continued beyond September 1, 2006, until January 28, 2007.  Additional revision surgery on January 28, 2007, necessitated an additional three months period of awarded convalescence from January 28, 2007, until April 1, 2007; his convalescence continued beyond April 1, 2007, until October 18, 2007.  Additional revision surgery on October 18, 2007, resulted in an additional award of three months of convalescence from October 18, 2007, until February 1, 2008.

The Board finds that by resolving all reasonable doubt in favor of the Veteran, the Veteran is entitled to extensions of his temporary total disability ratings for convalescence from September 1, 2006, through January 28, 2007, and from April 1, 2007, through October 18, 2007.


ORDER

Extensions of temporary total evaluation for convalescence from September 1, 2006, through January 28, 2007, and from April 1, 2007, through October 18, 2007, are granted, subject to the laws regarding the award of monetary benefits.  


REMAND

The Veteran was last afforded an examination for his low back strain, feet and left foot scar in May 2010.  During his September 2011 Board hearing, the Veteran testified that the low back symptoms have worsened since his last examination, and that he believed he was undergoing another VA examination in November 2011.  The claim was remanded in order to obtain a report of any such examination, as well as to conduct other necessary development.  The Veteran also testified to a worsening of his bilateral foot disabilities and related scar, stating that he has had multiple surgeries on the bones of his feet and currently has a sticking pain in his left foot since the last surgery, and he essentially has been told by medical personnel that he has a screw or similar piece of hardware in his foot causing the pain.  It has been recommended that he have it removed.  Also, he has the same pain in the right foot but it is not sticking pain.  Rather, it is dull, and both feet swell and become stiff.  He has to soak and massage his feet multiple times a week, sleep with his feet elevated, wear larger shoes and take pain medication.  He cannot walk over a block and a half or stand more than 10 to 15 minutes.  The left foot scar is painful to touch and is worse than the right foot scar.  It is indented and sticks to the inner tissue.  

VA treatment records obtained in conjunction with the remand reflect no report of VA examination for the back in November 2011.  Nonetheless, the Veteran's contentions of a worsening of symptoms of his service-connected disabilities are recorded on the May 2010 examination.  As the current level of disability is at issue and the Veteran has testified to worsening symptoms, the Board finds that a contemporaneous VA medical examination is warranted for these disabilities.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (noting that VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (finding that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

As to the fracture, left little finger, the Veteran testified that his pain and discomfort were slight, but that he could no longer make a fist or close his hand due to the scar.  Accordingly, updated medical information as to whether the scar causes limitation of motion and inference with the overall function of the hand should be obtained.  

Additionally, the Board notes that the AOJ's determination on the claims for increased ratings could impact upon the claim for a TDIU; thus, the claim for a TDIU is inextricably intertwined with the claims being developed.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  As appellate consideration of the claim for a TDIU would, thus, be premature at this juncture, remand of this matter also is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Obtain recent VA treatment records for the low back, bilateral foot, left foot scar and left finger scar disabilities and associate them with the Veteran's claims folder (physical or electronic).

2.  Schedule the Veteran for appropriate examination to determine the current severity of his service-connected low back strain and bilateral feet disabilities.  The claims folders and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims folders should be made available to and reviewed by the examiner, and any indicated studies should be performed.  Any indicated studies should be performed and the examination report should comply with all appropriate protocols for back and foot disabilities.  The examiner should obtain a detailed clinical history from the Veteran.  All pertinent pathology found on examinations should be noted on the evaluation reports. 

All indicated studies, including X-ray and range of motion studies in degrees, should be performed.  In reporting the results of range of motion testing, the examiners should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner should assess the degree of severity of any pain.  The examiner must specifically state range of motion findings using a goniometer, and indicate on the examination report that a goniometer was used. 

Tests of joint movement against varying resistance should be performed.  The extent of any incoordination, weakened movement and excess fatigability on use should also be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss. 

The examiner should also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  The examiner should also specifically report at what point any pain begins, and at what point any pain causes any functional impairment, or whether there is any additional range of motion loss due to excess fatigability, incoordination, or flare-ups.

The examiner should also provide an opinion concerning the impact of the disorders on the Veteran's ability to work, to include determining whether it is at least as likely as not (50 percent probability or greater) that the Veteran is unable to secure or maintain substantially gainful employment solely as a result of his service-connected low back strain and or service-connected foot disabilities. 

The examination report must include a complete rationale for all opinions and conclusions reached. 

3.  Schedule the Veteran for appropriate examination to determine the current severity of his service-connected left foot scar disability.  The claims folders and any pertinent evidence in Virtual VA and VBMS that is not contained in the claims folders should be made available to and reviewed by the examiner, and any indicated studies should be performed.

The examiner must provide all information required for rating purposes.  The examiner should provide the measurements of the Veteran's scarring, and indicate for each scar whether it is deep (associated with underlying soft tissue damage) or superficial, unstable, painful, or causes limitation of motion, and any other symptomatology associated with the scar(s).  The supporting rationale for any opinions expressed must be provided.  

4.  Afford the Veteran a VA examination, for evaluation of the service-connected fracture, left little finger.  All appropriate tests, including X-rays, should be conducted.  The entire claims file and any pertinent records contained in any electronic claims file, must be made available to the examiner; and the report of the examination should note review of the file. 

The examiner should identify all current symptoms associated with the Veteran's fracture, left little finger.  The examiner should specify whether there is associated atrophy, or weakness, of the left little finger and other affected joints; and express an opinion as to the severity of the disability. 

The examiner should express an opinion as to whether there is severe painful motion or weakness associated with the Veteran's service-connected fracture, left little finger.  The examiner should opine as to whether the left little finger and other affected joints exhibit weakened movement, excess fatigability, or incoordination; and whether the service-connected disability significantly limits functional ability during flare-ups or when the left little finger and other affected joints are used repeatedly over a period of time.  The examiner should describe any loss of use of the Veteran's left hand.  The examiner should also express an opinion as to whether the Veteran's left little finger disability either equates to an amputation of that finger or whether the Veteran would be better served with an amputation. 

The examiner should express an opinion as to whether there is any nerve damage of the Veteran's left little finger and other affected joints.

The specific findings needed to rate the Veteran's disability in accordance with the rating schedule should be provided.  

5.  The AOJ should undertake any other development it determines to be warranted regarding the claims for increased ratings as well as TDIU.  

6.  Thereafter, readjudicate the Veteran's claims for increased evaluations for his low back strain, bilateral foot disabilities, left foot scar, left little finger and TDIU.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case and allowed an appropriate opportunity to respond.  Thereafter, the case should be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


